﻿On behalf of the
delegation of the Kingdom of Thailand, allow me to
congratulate the President of the General Assembly
upon his election to preside over the Assembly at its
sixty-seventh session.
I would also like to convey our appreciation to the
outgoing President, Mr. Nassir Abdulaziz Al-Nasser,
for his outstanding leadership of the General Assembly
during the previous session.
We continue to live in challenging times. Much still
needs to be done to restore stability and confidence in
the global financial and economic system, and to find
long-term solutions to the eurozone crisis. The Arab
Spring has taught us that it is very important to listen to
the voice of the people. The risk of conflict in various
regions around the globe may affect our efforts to
promote peace, prosperity and democracy.
We have also seen how religious insensitivity and
hate can lead to violence. In the light of this, we need
to promote a culture of tolerance, mutual respect and
understanding, both in and among societies. These are
essential factors to prevent conflict and promote lasting
peace.
In our efforts to promote lasting peace and security,
we are confronted with a wide range of threats, both
old and new. It is therefore necessary for us to seek
innovative solutions and new thinking. We need strong
leadership, political will and good global governance.
It is imperative that we settle international disputes
by peaceful means. But even beyond that, we need to
think in terms of preventive and preemptive actions to
prevent such disputes from arising in the first place.
Most important, we have to think in terms of promoting
inclusive and comprehensive peace and development,
both within and among countries. Peace, security and
development are all interconnected.
Economic development must go hand in hand
with political advancement. Here, I would like to
emphasize three points. First, an inclusive national
development strategy is vital. During this period of
economic uncertainty, we must not consider economic
growth alone. It is important to put people front and
centre in the development agenda. Sustainable growth
and development, job creation, promoting poverty
reduction and equality and addressing climate change
must go hand in hand. That is what every Government
should do — put people at the heart of the country’s
economic development strategy — because we believe
that the greatest asset of any country is the people, and
how much a country can excel depends on how much its
people can fully realize their potential. Secondly, an inclusive regional development is the
way forward and would help strengthen the fabric of
regional peace and security. Thailand strongly believes
that we and our neighbours in the region have a shared
objective. We have a shared interest in fostering common
peace and prosperity. We need to therefore strive to
prosper together because only by working together can
we create a much-needed synergy that would support
our common development. That will also help limit the
chance of conflict.
In South-East Asia, that is the spirit that drives the
10 States members of the Association of Southeast Asian
Nations (ASEAN) to establish an ASEAN Community
by the year 2015. As ASEAN moves towards greater
integration, great efforts are being made to close
development gaps and expand connectivity across
South-East Asia and beyond to the wider East Asia
and South Asia. That would help spread development
and growth more broadly across the continent. And as
economic activities become more concentrated in East
Asia, that closer integration and expanded connectivity,
together with an expanding region-wide network of free
trade agreements, will further strengthen the resilience
of East Asia, create greater opportunities and unleash
the full potential of this promising region.
Thirdly, an inclusive process at the global level
is crucial as the international community considers
the post-2015 development agenda. The Millennium
Development Goals (MDGs) have been an important
tool that resulted in better livelihoods for millions of
people. With 2015 fast approaching, the international
community should mobilize an all-out effort to make
the final push in realizing those MDGs.
At the same time, it is important to prepare beyond
2015. The successes and failures of the implementation
of the MDGs should be taken into account as the
international community starts to frame the post-2015
development agenda or the sustainable development
goals. The process towards that end should be as
inclusive as possible to ensure that the post-2015
development agenda will enjoy the broadest possible
support and ownership of the international community.
Thailand will play an active and constructive role in
that process because development is an issue close to
our heart.
In this age of globalization, the concept of absolute
security has become obsolete. Peace can never be
achieved in isolation. We can only seek peace through common security and stability. We must work closely
with our friends in each region to strengthen their
capacities in meeting their development goals. We
believe that the peace and prosperity of our neighbours
is that of our own. That is particularly relevant in the
current case of Myanmar during the critical period of
transition towards greater democracy, which Thailand
fully supports. We must all work together as partners
to help Myanmar continue in its process of change. We
will all benefit from that economic cooperation and
integration.
We live in a world of increasing interconnectivity,
but our peoples continue to face insecurity from cross-
border challenges. In this age of globalization, the
concept of security must be people-centred. Therefore,
transnational challenges — from people smuggling to
human trafficking, from narcotics to pandemics, from
natural disasters to illegal trade in arms and materials
for weapons of mass destruction — must rank high
on our national agenda. The international community
should redouble its collective effort to act forcefully
against transnational crimes that exist in a world of
increased interconnectivity.
One of the worst forms of human indignity is
human trafficking. I consider that inhumane form of
exploitation to be a matter of national priority and am
fully committed to eliminating it.. Whether it is human
trafficking or other transnational crimes, the key is
to ensure that the rule of law prevails and the basic
rights of peoples are guaranteed. Vulnerable groups,
such as women, children, the elderly and people with
disabilities, in particular deserve our attention.
Solutions to those challenges cannot be achieved
by Governments alone. We need to work with all
stakeholders, especially in strengthening international
norms and standards. Through the United Nations, we
need to promote the rule of law as a solid foundation to
achieve peace, international security, human rights and
sustainable development.
We are committed to promoting peace and
prosperity within countries and internationally, but,
ultimately, the process must begin at home. It can best
be accomplished by providing space for all within
a democratic framework and promoting national
reconciliation. Above all else, we must think in terms of
partnership and work together as responsible members
of the international community.

Working through the United Nations, we need
to reach out to people who have been denied their
legitimate rights and aspirations. It is in that spirit that
the Royal Thai Government established diplomatic
relations with the State of Palestine on 1 August 2012,
in the hope that both Israel and Palestine can achieve
true and lasting peace based on a two-State solution.
Elsewhere in the Middle East, the situation in Syria
continues to worsen. Thailand is deeply concerned
about the humanitarian impact of violence against
civilians and strongly condemns such violence. We
call for an immediate end to the use of force against
civilians. We call for all sides to engage in dialogue
towards a political solution, which can be achieved only
by the efforts of the Syrian people themselves.
In the quest for peace and security, we believe it
is necessary to continually look beyond our borders.
Thailand wishes to reaffirm our commitment to
peacekeeping in difficult times as necessary. From
Timor-Leste to Haiti to Darfur and in the Gulf of Aden,
Thailand’s peacekeeping operations also assist in local
and community development, sharing our best practices
in agriculture, health and water resource management.
In sum, Thailand has continued to engage with the
international community across all three pillars of the
United Nations: peace and security, development and
human rights. The management of those interconnected
issues will provide us with long-term solutions, not only
for conflict resolution via peaceful means, but also for
ways to prevent conflicts from arising altogether.
I assure the Assembly that Thailand will continue
to be a strong partner of the United Nations in helping
to address those shared challenges of humankind.
It is with that conviction that we have submitted our
candidature as a non-permanent member of the Security
Council for the term 2017-2018.